Smith, J.
This is an action brought by the wife of Perry Bare to recover from the defendants $987, by reason of money lost by her husband in a gambling establishment run by them.
She alleges that the place is located on the east side of Váne street, between Fifth and Sixth streets, Cincinnati, and is called “The Colonnade”; that between the 15th day of August, 1902, and the 30th day of November, 1902, her husband lost the sum of $487 in various schemes of gambling conducted by the defendants; and she therefore asks judgment against them for the same with $500 by way of penalty as provided by law.
The defendant's have moved to require the plaintiff to separately state and number the different causes of action and to state when, where and how the aforesaid money was lost, staked or betted.
The motion must be overruled on the authority of Vincent v. Taylor, 60 O. S., 309.